Citation Nr: 0526416	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the veteran's discharge remains a 
bar to a grant of dependency and indemnity compensation 
benefits for his surviving spouse.


REPRESENTATION

Appellant represented by:  Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1972.  He died in March 1995 and his surviving spouse is the 
appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 administrative 
decision of the Department of Veterans Affairs (VA) 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO), which determined that the character of the 
veteran's discharge remained a bar to VA dependency and 
indemnity benefits for his surviving spouse.

The appellant testified at an RO hearing that was conducted 
in March 2005.  A transcript of that hearing has been made 
part of the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

By letter dated in May 2005, the appellant requested that she 
be scheduled for a Central Office hearing to be held at the 
Board's headquarters in Washington, D.C.  

By letter dated on August 2, 2005, the Board notified the 
appellant and her representative that the hearing had been 
scheduled for September 15, and that she had the right to 
request postponement of the hearing provided the request was 
made within 60 days of the date of the letter or no later 
than two weeks prior to the hearing date, whichever date was 
earlier.

On August 29, 2005, the Board received a statement from the 
appellant requesting that the Central Office hearing be 
cancelled, and that she instead be afforded a videoconference 
hearing at the RO.  

The Board is hereby granting the appellant's motion to 
reschedule her hearing.  
38 C.F.R. §§ 20.702(c); 20.704(c) (2004).

In view of the above, this case is REMANDED to the RO, via 
the AMC, for the following action:

The appellant should be scheduled for a 
videoconference hearing, to be held at 
the RO before a Veterans Law Judge 
sitting in Washington, D.C.

After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


